Case 8:20-cv-02235-DOC-ADS Document 16 Filed 01/25/21 Page 1 of 1 Page ID #:214




                      UNITED STATES DISTRICT COURT
                     CENTRAL DISTRICT OF CALIFORNIA

                           CIVIL MINUTES – GENERAL

 Case No. SA CV 20-02235-DOC (ADSx)                              Date: January 25, 2021

 Title: Isidro Garcia v. Guckenheimer Enterprise Inc., et al.


 PRESENT: The Honorable DAVID O. CARTER, U.S. District Judge

                Kelly Davis                                       Debbie Gale
              Courtroom Clerk                                    Court Reporter

        ATTORNEYS PRESENT FOR                         ATTORNEYS PRESENT FOR
              PLAINTIFF:                                   DEFENDANT:

              Nicholas Cameron                                    Drank Mirsch
                                                                  Julia O’Dell

 PROCEEDINGS (HELD VIA ZOOM): PLANTIFF’S MOTION TO REMAND
                              CASE TO THE ORANGE COUNTY
                              SUPERIOR COURT & FOR ATTORNEY’S
                              FEES [12]


 Case called. Court and counsel confer.

 Plaintiff’s Motion to Remand Case to the Orange County Superior Court and For
 Attorney’s Fees is GRANTED IN PART and DENIED IN PART.

 THE COURT orders the case REMANDED. The court DENIES Plaintiff’s motion for
 attorney fees.



                                                                                     :          18
                                                   Initials of Clerk     kd




 CV (10/08)                        CIVIL MINUTES - GENERAL                               Page 1 of 1
